Exhibit 10.7
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
     Base Salaries. The current annual base salaries for the current executive
officers of Western Digital Corporation (the “Company”) who were named in the
Summary Compensation Table in the Company’s Proxy Statement that was filed with
the Securities and Exchange Commission in connection with the Company’s 2008
Annual Meeting of Stockholders (the “Named Executive Officers”) are as follows:

              Named Executive Officer   Title   Current Base Salary John F.
Coyne  
President and Chief Executive Officer
  $ 600,000   Timothy M. Leyden  
Executive Vice President and Chief Financial Officer
  $ 412,500   Raymond M. Bukaty  
Senior Vice President, Administration, General Counsel and Secretary
  $ 348,500   Hossein Moghadam  
Senior Vice President, Chief Technology Officer
  $ 348,500  

     Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan (the
“ICP”), the Named Executive Officers are also eligible to receive semi-annual
cash bonus awards that are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors as well as other discretionary
factors. On February 4, 2009, the Committee established the performance goals
for the cash bonus awards payable for the six-month period beginning
December 27, 2008 and ending July 3, 2009. Specifically, the Committee selected
earnings per share as the financial performance goal and established specific
earnings per share goals to correspond to specific achievement percentages
ranging between 0% and 200%.
     At the end of the six-month performance period, the ICP will fund in an
amount ranging from 0% to 200% based on an interpolation between the Company’s
performance as measured against the pre-established earnings per share goals and
other discretionary considerations. Each Named Executive Officer will be
eligible to receive a bonus in an amount equal to his target bonus multiplied by
the funding percentage approved by the Committee, subject to further adjustment
in the discretion of the Committee depending upon the executive’s individual and
business group performance. The target bonus percentages for the Named Executive
Officers under the ICP currently range from 75% to 150% of each Named Executive
Officer’s semi-annual base salary.
     Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives and discretionary bonuses as determined from
time to time by the Committee, are entitled to participate in various Company
plans, and are subject to other written agreements, in each case as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement that
was filed with the Securities and Exchange Commission in connection with the
Company’s 2008 Annual Meeting of Stockholders.

 



--------------------------------------------------------------------------------



 



DIRECTORS
     Annual Retainer and Committee Retainer Fees. The following table sets forth
the annual retainer and committee membership fees payable for 2009 to each of
the Company’s non-employee directors:

              Retainer Fees Type of Fee   (Effective For 2009)
Annual Retainer
  $ 63,750  
Lead Independent Director Retainer
  $ 17,000  
Non-Executive Chairman of Board Retainer
  $ 85,000  
Additional Committee Retainers
       
• Audit Committee
  $ 8,500  
• Compensation Committee
  $ 4,250  
• Governance Committee
  $ 2,125  
Additional Committee Chairman Retainers
       
• Audit Committee
  $ 12,750  
• Compensation Committee
  $ 8,500  
• Governance Committee
  $ 6,375  

     The retainer fee to the Company’s lead independent director referred to
above is paid only if the Chairman of the Board is an employee of the Company.
The annual retainer fees are generally paid on January 1 of each year.
     Non-employee directors do not receive a separate fee for each Board of
Directors or committee meeting they attend. However, the Company reimburses all
non-employee directors for reasonable out-of-pocket expenses incurred to attend
each Board of Directors or committee meeting. Mr. Coyne, who is an employee of
the Company, does not receive any compensation for his service on the Board or
any Board committee.
     Additional Director Compensation. The Company’s non-employee directors are
also entitled to participate in the following other Company plans as set forth
in exhibits to the Company’s filings with the Securities and Exchange
Commission: Non-Employee Director Option Grant Program and Non-Employee Director
Restricted Stock Unit Grant Program, each as adopted under the Company’s Amended
and Restated 2004 Performance Incentive Plan; Amended and Restated Non-Employee
Directors Stock-for-Fees Plan; and Deferred Compensation Plan.

 